Citation Nr: 1315578	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  01-08 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran had active service from June 1955 to June 1959, and from August 1961 to May 1977.  The matter of major depression initially came before the Board of Veterans' Appeals (Board) on appeal from a 2001 rating decision issued by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  A Travel Board hearing was conducted in July 2003 before the undersigned Veterans Law Judge.  The claim was remanded in 2004.  In May 2006, the Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2007, the Court vacated and remanded the May 2006 Board decision.  In August 2008, the Board remanded this issue for further development.  The remaining issue comes before the Board from a March 2009 rating decision.


FINDINGS OF FACT

1.  In April 2013, prior to promulgation of a decision, the VA received notice that the Veteran had died on March [redacted], 2013.

2.  At the time of his death, the Veteran had claims for entitlement to service connection for major depression; and special monthly compensation based on aid and attendance pending before the Board.


CONCLUSION OF LAW

The pending appeal is dismissed due to the death of the claimant.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Veteran died, and the VA was notified of this fact in April 2013.  At the time of his death, the Veteran had claims for entitlement to service connection for major depression and special monthly compensation based on aid and attendance pending before the Board.  However, as a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  As the Veteran's claim has been rendered moot by his death, it is dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claims to completion.  Such a request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2009) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after Oct. 10, 2008).  As provided for in the new provision, a person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  In the future, VA will issue regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.


ORDER

The appeal is dismissed due to the Veteran's death.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


